             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

STEVEN A. SPEAR,

      Petitioner,

v.                                            Case No. 4:19cv336-MW/HTC

MARK INCH,

     Respondent.
___________________________/

                        ORDER ACCEPTING AND ADOPTING
                         REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 3. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This action is DISMISSED for

lack of original jurisdiction.” The Clerk shall close the file.

      SO ORDERED on August 28, 2019.

                                       s/Mark E. Walker
                                       Chief United States District Judge
